Citation Nr: 1632984	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating in excess of 60 percent for service-connected bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1990 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for videoconference hearing in front of a Veteran's Law Judge in July 2016, but he failed to attend.  The Veteran did not provide good cause for his failure to attend or attempt to reschedule the hearing.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that the Veteran's most recent VA examination for his asthma was conducted in August 2012, four years ago.  The Veteran asserted    in a written statement in May 2014 that his condition has worsened since then.  Specifically, the Veteran noted that he is precluded from physical labor due to his symptoms and that he uses his inhaler up to ten times per day.  He also asserted  that he was having severe asthma attacks at least weekly.  Accordingly, a new VA examination is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Additionally, as the Veteran receives continuous treatment through VA,  the Board finds that the RO should obtain and associate with the file VA treatment records dated from June 2016 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from June 2016 to present.  If no such records exist, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected asthma.  The claims folder should be reviewed by the VA examiner.  All necessary testing must be accomplished.  If such testing cannot be accomplished, the examiner should explain why. 

3.  After undertaking the development above and          any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and       his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order..

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




